Citation Nr: 0927046	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  06-15 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1968 to January 
1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefits sought on appeal.  
The Veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review. 

The issues of entitlement to service connection for bilateral 
hearing loss and tinnitus are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  In an unappealed rating decision issued in January 1992, 
the RO determined that service connection for bilateral 
hearing loss was not warranted, on the basis that there was 
no evidence of any hearing loss in service or within one year 
thereafter.

3.  Evidence added to the record since the final January 1992 
RO denial is not cumulative and redundant of the evidence of 
record at the time of that decision and raises a reasonable 
possibility of substantiating the Veteran's service 
connection claim. 




CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim of entitlement to service connection for bilateral 
hearing loss.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.156(a) (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Additionally, in Kent v. Nicholson, 20 Vet. App. 1, 10 
(2006), the Court held that VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit sought by the claimant.  The 
duty to notify requires, in the context of a claim to reopen, 
the Secretary to look at the bases for the denial in the 
prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.

In the decision below, the Board has reopened the Veteran's 
claim for service connection for bilateral hearing loss, and 
therefore, regardless of whether the requirements of Kent 
have been met in this case, no harm or prejudice to the 
appellant has resulted.  Thus, the Board concludes that the 
current laws and regulations as they pertain to new and 
material evidence have been complied with, a defect, if any, 
in providing notice and assistance to the Veteran was at 
worst harmless error in that it did not affect the essential 
fairness of the adjudication.  Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 
112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92.


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such sensorineural 
hearing loss, may also be established on a presumptive basis 
by showing that it manifested itself to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

The Board observes that the Veteran's claim for service 
connection for bilateral hearing loss was previously 
considered and denied by the RO in decisions dated in May 
1980, October 1986 and January 1992.  The Veteran was 
notified of these decisions and of his appellate rights.  The 
Veteran did not appeal those decisions and they became final.  
In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105.

Although it appears that the RO did not reopen the Veteran's 
claim for service connection for bilateral hearing loss, the 
Board is not bound by that determination and is, in fact, 
required to conduct an independent new and material evidence 
analysis in claims involving final rating decisions.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  In this 
regard, using the guidelines discussed below, the Board finds 
that the Veteran has submitted new and material evidence.  
Accordingly, the claim concerning entitlement to service 
connection for bilateral hearing loss will be reopened.

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted to agency 
decisionmakers; which relates, either by itself or when 
considered with previous evidence of record, to an 
unestablished fact necessary to substantiate the claim; which 
is neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  To reopen a previously disallowed claim, new and 
material evidence must be presented or secured since the last 
final disallowance of the claim on any basis, including on 
the basis that there was no new and material evidence to 
reopen the claim since a prior final disallowance.  See Evans 
v. Brown, 9 Vet. App. 273, 285 (1996).

The previous rating decisions denied the Veteran's claim for 
service connection for bilateral hearing loss.  In the May 
1980 decision, the RO stated that there was no evidence of 
defective hearing in service, nor was there any evidence of a 
nerve type (sensorineural) hearing loss within the one year 
presumptive period following discharge from service.  In the 
October 1986 decision, the RO stated that there were no 
clinical findings to establish that the Veteran's service 
connected vasomotor rhinitis or malaria contributed to his 
nerve type deafness, nor was there an etiological 
relationship.  In the January 1982 rating decision, the RO 
stated that no new and material evidence had been received to 
reopen the claim.  

The evidence associated with the claims file subsequent to 
the most recent prior denial, the January 1992 rating 
decision, includes several articles, discussing hearing loss, 
erythromycin and malaria treatments; the March 2005 VA 
examination report; VAMC treatment records; and the Veteran's 
own statements.  The Board has thoroughly reviewed the 
evidence associated with the claims file subsequent to the 
January 1992 decision and finds that this evidence 
constitutes new and material evidence which is sufficient to 
reopen the previously denied claim for service connection for 
bilateral hearing loss.  This evidence is certainly new, in 
that it was not previously of record.  With regard to whether 
the evidence is material, the Board finds that the articles 
submitted, taken together with the Veteran's statements, 
constitute a connection or possible connection between the 
Veteran's malaria treatment during service and his current 
bilateral hearing loss.  In this regard, the Board notes that 
in determining whether evidence is new and material, the 
credibility of newly presented evidence is to be presumed.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Therefore, this evidence relates to an unestablished fact 
necessary to substantiate the claim.  Accordingly, the 
Veteran's claim of entitlement to service connection for 
bilateral hearing loss is reopened.  However, as is discussed 
below, the Board is of the opinion that further development 
is necessary before the merits of the Veteran's claim can be 
adjudicated.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for bilateral hearing loss 
is reopened, and to this extent only, the appeal is granted.


REMAND

Reason for Remand: To afford the Veteran a VA examination.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2008; 38 C.F.R. § 3.159 (2008).  Such assistance includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).

In this case, the Veteran is claiming entitlement to service 
connection for bilateral hearing loss and tinnitus.  
Specifically the Veteran claims that (1) his bilateral 
hearing loss and tinnitus were caused by noise exposure 
during active service, and (2) that the medication he 
received to treat his malaria while he was on active duty 
caused his bilateral hearing loss and tinnitus.  The Board 
notes that the Veteran is in receipt of the Combat Action 
Ribbon.  The Veteran is considered competent to relate a 
history of noise exposure during service.  See 38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.159(a)(2).  Furthermore, the 
Veteran's service treatment records confirm that he had 
malaria during service, and that he was treated with several 
different medications, to include Quinine.

The Veteran was previously afforded a VA examination in March 
2005.  At that examination, the Veteran reported that while 
in Vietnam, he was exposed to noise from jet helicopters, M-
16 rifles, chicom (Chinese) grenades, incoming mortar rounds, 
incoming weapons fire, and exploding booby traps.  He also 
stated that he incurred malaria while in Vietnam and in 
Okinawa and received medication.  He continued that he 
believed that the medication may have resulted in loss of 
hearing.  In rendering an opinion, the March 2005 VA examiner 
did not address the Veteran's contentions regarding the 
possible connection between his malaria medication and his 
bilateral hearing loss and tinnitus.  In addition, although 
the examiner diagnosed the Veteran with severe bilateral 
sensorineural hearing loss, the examiner also stated that the 
air conduction threshold pattern on the examination was not 
characteristic of noise-induced hearing loss.  However, the 
Board notes that "[n]oise can cause either sudden or gradual 
sensorineural hearing loss."  The Merck Manual, Hearing Loss 
(online ed.).  

When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); 
see also Stefl v. Nicholson, 21 Vet. App. 120 (2007) (noting 
that a medical opinion must describe the disability in 
sufficient detail so the Board can make a fully informed 
evaluation of the disability).  Because the March 2005 VA 
examination does not address one of the Veteran's 
contentions, and because it contains conflicting results, the 
Board finds that it is not an adequate examination.  
Therefore, an examination, based on a review of the record 
and focusing on the relationship, if any, between the 
Veteran's current bilateral hearing loss and tinnitus and his 
period of active service, to include noise exposure as well 
as malaria medication, is in order prior to further appellate 
consideration of the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
audiological examination to determine the 
nature and etiology of his current 
bilateral hearing loss and tinnitus.  Any 
and all studies, tests, and evaluations 
deemed necessary by the examiner should be 
performed.  The examiner is requested to 
review all pertinent records associated 
with the claims file.

The VA examiner should then indicate 
whether it is at least as likely as not 
that the Veteran has current hearing loss 
and tinnitus that is causally or 
etiologically related to the Veteran's 
active service, to include as due to noise 
exposure or his malaria medications during 
service.

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
conclusion as it is to find against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2008), 
copies of all pertinent records in the 
Veteran's claims file, or in the 
alternative, the claims file itself, must 
be made available to the examiner for 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


